STEAUP, J.
I dissent. It is conceded that the action in the justice’s court was commenced before a court of competent jurisdiction, and that the court had also acquired jurisdiction of the person of the defendant. The defendant appeared in the action, and made and filed a proper affidavit, and moved for .a change of venue on the ground that the obligation sued on was not contracted, and that the defendant did not reside in *82the precinct where the action was brought. The binding effect of the affidavit was recognized by the justice, and an order was made transferring the case to the precinct and city where the defendant resided. After he applied for and obtained the order, the defendant then failed and declined to pay the costs. Upon this failure so to do for 30 days the justice vacated the order for nonpayment of costs, entered the defendant’s default for failing to plead to the complaint, and proceedings were had in the premises whereby a judgment was entered in favor of the plaintiff and against the defendant for $48.16. From the judgment so entered the defendant appealed to the district court on questions of both law and fact. After the transcript of the record was sent do the district court, that court, on motion of the defendant, refused to try the case anew, or to review any question of law or fact presented on the appeal, or otherwise to take jurisdiction, but dismissed the action on the ground that the justice lost jurisdiction of the case by the filing of the affidavit of the defendant for a change of venue.
The question to be decided involves the construction of section 3669 of the Revised Statutes of 1898 as amended in 1905, and section 3672, which was not amended. The sections relate to a change of venue and when allowed, and are a part of chapter seventy-three, prescribing the place of trial in justices’ courts. They pertain alone to venue and not to jurisdiction. Before section 3669 was amended, it provided that the court must, at any time before trial, on motion, change the place of trial: (1) When the justice is a material witness; (2) when an impartial trial cannot be had because of the prejudice and bias of the justice, or (3) of the cititzens of the precinct when a jury is demanded; (4) when the justice is disqualified from acting; and (5) when he is sick or unable to act. Section 3672 provides: “After an order has been made transferring the action for trial to' another court, the following proceedings must be had: (1) The justice ordering the transfer must immediately transmit to the justice of the court to which it is transferred, on payment by the *83party applying of all costs that have accrued, all the papers in the action together with a certified transcript from his docket of the proceedings therein.” Such were the provisions of the venue statute before section 3669 was amended. It is conceded that, under the provisions before the amendment, to effectuate a change of venue “the party applying” must pay “all costs that have accrued.” In 1905 section 3669 was amended by adding another ground for a change, which is when the obligation was not to be performed, and the defendant did not reside in the precinct or city where the action was brought. The amendment further made the affidavit conclusive as to the facts deposed, and gave the court no discretion to inquire into or to determine the truth of the averments. It is now contended, and it is held by the majority of the court, that when an application for a change of venue is made on the ground added by the amendment, the party applying is not required to pay the costs as prescribed in section 3672. With such holding I cannot concur.
The section requiring the party applying for a change of venue to pay the costs was not in any particular repealed, amended, or modified. Before section 3669 was amended', section 3672 was an essential part of the procedure on change of venue. It still remained so after section 3669 was amended. Amending the statute by adding another ground for a change of venue in no particular affected the statute requiring the party applying for a change to pay the costs. I do not think it was contemplated by the legislature, when the amendment was made, that a party applying for a change of venue on one or more of the first five grounds specified in the statute must pay the costs in order to have the change perfected, but when applying on the sixth ground- — the one added by the amendment — he is not required to pay the costs. Such an intention of the legislature could only have been manifested by a modification of section 3672. Giving section 3669 as amended such a meaning renders it in direct conflict with section 3672. The statute requiring the payment of costs does not provide “that the party applying for a change of venue upon one or more of the five grounds men*84tioned in section 3669 must pay tbe costs,” bnt “tbe party applying” for a change of venue. It is quite clear to me that it was not tbe intention of tbe legislature to disturb tbe provision of tbe venue statute requiring tbe party applying for a change of venue to pay tbe costs; and therefore a party applying is required to pay costs whether tbe application is based on the sixth or on any other ground specified in tbe statute. • To make a distinction with respect to tbe payment of costs requires something to be read into tbe statute not found there. Section 3669 deals only with tbe grounds upon which tbe venue may be changed. Tbe amendment added another ground. That tbe affidavit was made conclusive of tbe facts deposed, and that tbe filing of it gave tbe justice no discretion to refuse tbe application for a change of venue, did not relieve tbe defendant, tbe party applying, from tbe payment of costs any more than if bis application bad been based upon tbe second ground specified in tbe statute, in which case tbe making and tbe filing of tbe affidavit are also conclusive and give tbe court no discretion in refusing tbe application. In determining tbe requisites to effectuate a change of venue, I think tbe majority of the court have made such determination from a consideration alone of section 3669 as amended. To properly ascertain whether a party has done all that is required of him to perfect a change of venue tbe several sections of tbe statute relating to venue and to tbe procedure must be read and construed together. When this is done it appears that several things are required to effectuate a change of venue: Tbe party applying must make bis application before trial; be must make and file an affidavit; be must also pay tbe costs that have accrued; tbe justice must then transmit tbe papers in tbe action. These things are all requisite to effectuate a change and to transfer tbe jurisdiction from one court to another. It is an elementary principle that statutes fixing tbe venue of actions confer a mere personal privilege, which may be waived. Tbe justice, having jurisdiction of tbe subject-matter, and having ■also acquired jurisdiction of tbe person of tbe defendant, was authorized to proceed with tbe case, unless tbe defendant bad *85done all that was required of bim to perfect a change of venue. The authorities are quite generally to the effect that, if a statute authorizing a change of venue requires the party applying therefor to pay the costs, in order to perfect the chánge of venue and transfer jurisdiction from one court to another, the costs must be paid. If not, the jurisdiction remains where it was, and the court is authorized to proceed with the case. (Worts on Jurisdiction, p. 152; Fawcett v. State, 71 Ind. 590; Oakley v. Dunn, 63 Mich. 494, 30 N. W. 96; Stryker v. Rivers, 47 Iowa 108.)
The contention made that the jurisdiction of the justice was ousted by the filing of the affidavit because of the language contained in section 3669, as amended, that the justice’s “jurisdiction over such action shall cease upon the filing of such affidavit for all purposes,” except to transfer the cause, might be tenable if the defendant had complied with the other provisions of the venue statute, which are of equally binding effect. In order to effectuate a change of venue he was required to pay the costs just as much as he was required to make and file an affidavit. He was required to comply, not only with a part, but with all of the statute. And because of his failure to pay or tender the costs, he waived his right to have the .cause transferred, and the jurisdiction of the justice’s court remained where it was. The effect of the holding of the majority of the court is that, by reason of the filing of the affidavit by the defendant, and without the payment or tender of costs, the jurisdiction of the justice was ousted; that by the defendant’s refusal to pay the costs the justice cannot be required to transfer the cause, and thus the defendant has not only suspended all further proceedings in the action and prevented a trial, but he has also put himself in the position that, if the justice attempts to further proceed in the case, the defendant is also entitled to have the action itself dismissed. I do not believe the legislature intended any such results. The plaintiff, having commenced his action before a court having jurisdiction of the subject-matter, and who also had acquired jurisdiction of the person of the *86defendant, was entitled to bave bis case tried somewhere, and before some court.
Tbougb all that is claimed by the majority of the court be conceded, I nevertheless question the correctness of the district court’s ruling in refusing to take jurisdiction and in dismissing the action. If the inferior court did not have jurisdiction of the subject-matter, then of course the district court acquired no jurisdiction by reason of the appeal, in which case the action was properly dismissed. That the lower court did have jurisdiction of the subject-matter, and that it also had jurisdiction of the person of the defendant, is not disputed. The claim made is that by reason of the filing of the affidavit the court was thereafter unauthorized to further proceed with the cause. Justices’ courts, having jurisdiction of the, subject-matter and of the person, may do many things which are unauthorized, and which are in excess of jurisdiction, and which will void the judgment, but which do not void the action; and, by the taking of a general appeal to the district court, jurisdiction is conferred upon the latter court, with power to either try the case de novo or to vacate the judgment of the court below and to remand the case. Assuming, therefore, that the justice did not have authority, after the affidavit Avas filed, to further proceed Avith the cause, and that the subsequent proceedings were of no force or effect, still his attempt to proceed could not also render void the lawful proceedings had in the action before the filing of the affidavit, and thus void the suit itself. It is said, however, that when the justice’s court has once been divested of jurisdiction it cannot be restored. The texts and cases using such expressions refer to subject-matter jurisdiction. The question here does not involve such jurisdiction. We are applying and construing venue statutes, statutes which confer a mere personal-privilege which may be waived. Had the defendant proceeded to trial without applying for a change of venue, it of course is undoubted that he could not thereafter be heard to complain that the court was without jurisdiction. Nor could the defendant successfully make such contention, though before trial he had done all that was *87requisite on bis part to perfect a change of place of trial, but before tbe papers bad been transmitted and tbe cause transferred, be bad requested tbe court not to- transmit tbe papers, but to- proceed to trial. This but illustrates that tbe question does not involve subject-matter jurisdiction, but a mere personal privilege, and wbicb pertains to personal jurisdiction. Now our Code provides that all cases appealed from -justices’ courts to tbe district court shall be beard anew. (Section 3745, Rev. St. 1898.) Tbe authorities generally bold that, where tbe object of an appeal is to try tbe ease anew in tbe appellate court, tbe taking of a general appeal is equivalent to an appearance, and gives tbe appellate court jurisdiction over tbe person, whether tbe lower court did or did not have such jurisdiction. Tbe cases are collected and cited in 2 Ency. PL & Pr. 614. If tbe lower court bad jurisdiction of tbe subject-matter, the' district court also acquired such jurisdiction by virtue of tbe appeal; and, if the taking of a general appeal by tbe defendant on questions of both law and fact was equivalent to an appearance, tbe district court also acquired jurisdiction of tbe person of tbe defendant. If, therefore, tbe district court bad jurisdiction of subject-matter, and also bad jurisdiction of the person, I cannot see why it did not have jurisdiction of tbe action.
It, therefore, seems to me that tbe right wbicb tbe defendant bad to a change of venue was a mere personal privilege, and in order to avail himself of it and effectuate a change be was required to pay costs, and, having failed to do SO', be waived tbe privilege, and tbe jurisdiction remained where it was, and tbe justice was authorized to’ proceed with tbe case. And, secondly, if this be not true, and it should be considered that tbe justice was unauthorized, after tbe filing of tbe affidavit, to further proceed, tbe attempt of tbe justice in so doing only voided such subsequent proceedings, but did not, ipso facto, void tbe action. And, as tbe district court, itself a court of original jurisdiction, had by virtue of tbe appeal acquired jurisdiction, both of subject-matter and of tbe person of tbe defendant, and was expressly authorized by statute to try tbe case anew, I see no reason why that court was *88not authorized to try the case on its merits. At any rate, if the appeal did not confer jurisdiction upon the district court to try the case de novo I do not see why appellate jurisdiction was not conferred to review the ruling of the justice’s court, to vacate the proceedings subsequent to the filing of the affidavit, and to remand the cause with directions to transfer it. I see no authority of the district court to dismiss the action. What was said by us in the case of Sanipoli v. Pleasant Valley Coal Co., 31 Utah, 114, 86 Pac. 865, I think applies here. We there said: “If the court of the county where the action was commenced had jurisdiction of the subject-matter, and the defendant was there subject to the process of that court, but by reason of some constitutional or statutory provision he had the right to insist that the action be tried in another county, we see no authority of the court to dismiss the action, as was here done by it.”